DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2. 	Claims 1-26 are pending wherein claims 1, 6, and 14 are in independent form. 
3.	Claims 1, 6, 8, 14 have been amended. 
4.	Claims 24-26 have been added newly.
Continued Examination Under 37 CFR 1.114
5.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/2022 has been entered.
 Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1, 6, 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-3, 14-18, 21, 22, 24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hira (US 20180131617 A1, hereinafter referred to as Hira) in view of Hira et al (US 20170295100 A1, hereinafter referred to as Hira ‘100) and further in view of Desai et al (US 20080043732 A1, hereinafter referred to as Desai).
		Re claim 1, Hira teaches a packet transmission method implemented by a source end device (source endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) obtaining data segments (application data/payload in each of the plurality of the packets, data corresponds to flow as disclosed in Par 0041) (Fig. 1, Fig. 4-5, Par 0011-0014, Par 0031-0032, Par 0040-0043);
	(ii) encapsulating each of the data segments to obtain one of a plurality of packets (generating plurality of packets including header and payload), wherein each of the packets comprises a second header (header including source port number), wherein the second header comprises source port number information (source port number included in a header), and wherein at least two of the packets comprise different source port number information (changing source port number to change the path) when a preset quantity of packets has been 
	(iii) wherein the preset quantity is greater than one (flow or flowlet includes a group of packets) (Par 0040-0041);
	(iv) sending the packets (Fig. 2-5, Par 0031-0034, Par 0040-0045, Par 0048).
		Hira does not explicitly disclose that
	(v) the different source port number information is configured to prompt a router to select different forwarding paths for the packets, wherein the router is different from the source end device,
	(vi) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of a destination end device.
		Re components (v), Hira ‘100 teaches that
	(v) the different source port number information (changing source port number SP1, SP2) is configured to prompt a router (A1, Fig. 1) to select different forwarding paths for the packets (different path P1 or P2 selected based on the source port number), wherein the router (A1, Fig. 1) is different from the source end device (EP-A 102, Fig. 1) (Fig. 1-2, Fig. 5, Par 0012-0013, Par 0015, Par 0020, Par 0026-0029, Par 0031-0032, Par 0049-0054).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (v) the 
		Re components (vi), Desi teaches that 
	(vi) each of the packets comprises a first header (header including Write address), wherein the first header indicates a write address of the packet in a memory of a destination end device (write address indicating a memory to store the data in the destination node) (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (vi) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of a destination end device, as taught by Desai for the purpose of transferring data efficiently, as taught by Desai (Par 0038).
		Claim 14 recites a network interface card performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1. 
		Re claims 2, Hira teaches further encapsulating each of the data segments based on currently configured source port number information (packets including header and payload data wherein the header includes source 
		Re claims 3, 18, Hira teaches to classify the data segments into groups, wherein the groups comprise a first group and a second group (different flowlets), wherein the packets corresponding to the first group comprise first source port number information (transmitting packets on path of the current flowlet which is associated with a source port number), and wherein the packets corresponding to the second group comprise second port number information (packets corresponding to the new flowlet is transmitted on a less congested path associated with a source port number) (Fig. 4-5, Par 0024-0026, Par 0031-0034, Par 0040-0045, Par 0048).
		Re claim 15, Hira teaches to encapsulate each of the data segments based on currently configured source port number information (packets including header and payload data wherein the header includes source port number) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 16, Hira teaches to further send each of the packets upon their encapsulation (sending each packets to the destination) (Fig. 2-5, Par 0031-0034, Par 0037-0039, Par 0041-0042, Par 0048).
		Re claim 17, Hira teaches to update configured source port number information of a group of the packets upon encapsulation of the group (updating 
		Re claims 21, 22, Hira teaches that the data segments are from a set of application data (packets having the same destination 106B/102B) associated with a single work request (Switch 106A forwards all the packets to same/single destination switch 106B and therefore, claimed “single work request” is considered as a forwarding process/rule to forward packets to a single/same destination switch 106B) (Fig. 1-5, Par 0024-0026, Par 0031-0033, Par 0039-0045).
		Re claims 24, 26, Hira teaches that the preset quantity is variable (number of packets in a flowlet depends upon the arrival time gap (threshold time period) between consecutive packets, Par 0041 and therefore, the number of packets in each flowlet would be different based on the threshold time period) (Par 0040-0043).
9.	Claims 4, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hira, Hira ‘100, and Desai as applied to claims 1 and 14 above and further in view of White et al (US 20170139644 A1, hereinafter referred to as White).
		Re claims 4, 19, Hira does not explicitly disclose that before encapsulating the data segments, the packet transmission method further comprises determining the write address of each of the packets in the memory of the destination end device based on a base address of a first data segment in the data segments and a length of each data segment.

		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that before encapsulating the data segments, the packet transmission method further comprises determining the write address of each of the packets in the memory of the destination end device based on a base address of a first data segment in the data segments and a length of each data segment, as taught by White for the purpose of efficiently storing data in a destination device, as taught by White (Par 0082-0083).
10.	Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hira, Hira ‘100, and Desai as applied to claims 1 and 14 above and further in view of Hendel et al (US 20150006749 A1, hereinafter referred to as Hendel).
		Re claims 5, 20, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet.
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (Fig. 2, Par 0034-0037).
.
11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hira (US 20180131617 A1, hereinafter referred to as Hira) in view of Desai et al (US 20080043732 A1, hereinafter referred to as Desai) and further in view of Craddock et al (US 20090077567 A1, hereinafter referred to as Craddock).
		Re claim 6, Hira teaches a packet transmission method implemented by a destination end device (destination endpoint, Fig. 1-2, Par 0011-0014), the packet transmission method (Abstract) comprising:
	(i) receiving packets (packets received by switch 106B, Fig. 2-3, Fig. 5), wherein the packets are based on data segments from a set of application data (packets having the same destination 106B/102B) forming a single work request (Switch 106A forwards all the packets to same/single destination switch 106B and therefore, claimed “single work request” is considered as a forwarding process/rule to forward packets to a single/same destination switch 106B), wherein each of the packets comprises a second header (header including source port number) Hira does not disclose that the packets are forming a single work request for execution by a queue pair of a network interface card); 
		Hira does not explicitly disclose that 
	(ii) the packets are forming a single work request for execution by a queue pair of a network interface card;
	(iii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device,
	(iv) storing each of the packets in the memory based on the write address.
		Re component (ii), Craddock teaches that 
	(ii) the packets (received packets) are forming a single work request (WQE, CQE) for execution by a queue pair (QP) (send queue, SQ; Receive queues, RQ) of a network interface card (Hardware adapter) (Fig. 3-5, Par 0005, Par 0011-0013, Par 0045-0048, Par 0053-0055, Par 0060).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that (ii) the packets are forming a single work request for execution by a queue pair of a network interface card, as taught by Craddock for the purpose of reducing “the latency incurred during data transfer operations”, as taught by Craddock (Par 0007). 
		Therefore, Hira in view of Craddock discloses that the packets are based on data segments from a set of application data forming a single work request for execution by a queue par (OP) of a network interface card.
		Re component (iii)-(iv), Desai teaches that 

	(iv) storing each of the packets in the memory based on the write address (Fig. 5, Fig. 6A-B, Par 0037-0039, Par 0061, Par 0066, Par 0069-0072, Par 0075-0076, Par 0078-0079).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the steps that (iii) each of the packets comprises a first header, wherein the first header indicates a write address of the packet in a memory of the destination end device, (iv) storing each of the packets in the memory based on the write address, as taught by Desai for the purpose of transferring data efficiently, as taught by Desai (Par 0038).
12.	Claims 7, 8, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hira, Craddock, and Desai as applied to claim 6 above and further in view of Hendel et al (US 20150006749 A1, hereinafter referred to as Hendel).
		Re claim 7, Hira does not explicitly disclose to receive the packets in a sequential manner; and further store each of the packets upon their receipt.
		Hendel teaches to receive the packets in a sequential manner (packets 3, 4, 5---n are received sequentially); and further store each of the packets upon their receipt (received packets are stored to reassemble) (Fig. 2, Par 0034-0037).

		Re claim 8, Hira does not explicitly disclose that each of the packets further comprises a packet sequence number indicating a sending order of a packet, and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number; recording the first packet sequence number upon receiving the first packet; determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet; receiving, after receiving the first packet a second packet comprising a second packet sequence number; determining whether the next-to-be-received packet sequence number and the second packet sequence number are the same; and starting a packet loss detection procedure when the next-to-be-received packet sequence number and the second packet sequence number are not the same, wherein the packet loss detection procedure comprises sending a packet retransmission instruction to a source end device.
		Hendel teaches that each of the packets further comprises a packet sequence number indicating a sending order of a packet (sequence number), and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number (packet having sequence no 1); recording the first packet sequence number upon receiving the first packet 
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that each of the packets further comprises a packet sequence number indicating a sending order of a packet, and wherein the packet transmission method further comprises: receiving a first packet comprising a first packet sequence number; recording the first packet sequence number upon receiving the first packet; determining, based on the first packet sequence number, a next-to-be-received packet sequence number of a next to-be-received packet; receiving, after receiving the first packet a second packet comprising a second packet sequence number; determining 
		Re claim 23, Hira does not explicitly disclose to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets.
		Hendel teaches to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets (out or order packets/segments are reassembled based on the sequence number) (Fig. 4-6, Par 0036-0037, Par 0042-0043, Par 0059-0064, Par 0069, Par 0072-0074).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step to perform out-of- order resequencing of the packets based on packet sequence numbers (PSNs) of the packets, as taught by Hendel for the purpose of detecting loss of packet and reassembling the packets, as taught by Hendel (Par 0011, Par 0036-0037).
13.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hira, Hira ‘100, and Desai as applied to claim 1 above and further in view of Pani et al (US 20180367449 A1, hereinafter referred to as Pani).
Re claim 25, Hira discloses to use different source port number to select different paths (Par 0024-0026). However, Hira does not explicitly disclose that the different source port number information is configured to obtain different paths based on a hash algorithm.
		Pani teaches that the source port number information is configured to obtain paths based on a hash algorithm (Par 0156).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify Hira by including the step that the source port number information is configured to obtain paths based on a hash algorithm, as taught by Pani for the purpose of detecting network configuration error to improve network performance, as taught by Pani (Par 0002-0003, Par 0030-0031).
		Hira discloses to use different source port number to select/obtain different paths (Par 0024-0026) and Pani teaches to determine a path by performing hash operation on the source port number (Par 0156). Therefore, Hira in view of Pani discloses that the different source port number information is configured to obtain different paths based on a hash algorithm.
Allowable Subject Matter
		Claims 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Relevant Prior Art
		Hira et al (US 20170295100 A1) discloses to perform congestion aware load balancing in a data center network. To balance the loads in different paths, received packets are routed through different path by changing the source port number corresponding to different path (Fig. 1-4).














Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473